DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.  Specifically, applicant again argues that the claims should be afforded the secondary consideration of unexpected results per MPEP 716.02 corresponding to the inventive Examples in Tables 1 and 2 of the instant specification in a manner which overcomes the asserted obviousness-based rejection of the previous office action based on the amendment to the claims.  
However, as previously noted MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, and the instant claims do not meet this standard.

1.4CoP2O7 (when M=Co, paragraphs [0032-33] - which is the composition of Example 3 of the instant specification, the prior art composition may be normalized to overlap Examples 1 and 2 as well) which has the claimed mole percentage of oxides.  
Applicant's amendments to the independent claim (now positively requiring more specific ranges for the individual oxide components of the positive electrode active material), while appearing to be a good faith effort to make the claims more commensurate in scope with the results shown in the instant specification (a deficiency discussed in the previous office action), does not yet appear to make the claims allowable (such as by affording the claims the secondary consideration of unexpected results).  Specifically, the Examiner notes that the claims allow for a positive electrode active material with up to 60 mol% of an oxide such as CrO or MnO which are components not tested in the examples (neither CrO or MnO components are included in the inventive examples, the claims allowing for 60 mol% of an untested component is not reasonably commensurate with the results shown). 
Further, it is unclear how the positive electrode active material can include up to 60 mol% of the CrO+FeO+MnO+NiO component as the other components (Na2O, CoO and P205+SiO2+B203) now have a combined lower limit of 83 mol% (25+30+28). Therefore, the amendments to the claims are taken to introduce indefinite/new matter issues as formulas which are not necessarily enabled or disclosed by the specification as originally filed are encompassed by the claims as amended (CoO appears to be an alternative to the other transition metal oxide components in the examples of the instant specification).
Therefore, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the instant claims allow for large amounts of untested components not present in the Examples shown.  Therefore, as the claims cannot be given the secondary consideration of unexpected results, the rejection based on the prior art of record is maintained.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim has been amended to require the positive electrode active material to include up to 6Omol% of the CrO+FeO+MnO+NiO component in addition to the other components (Na2O, CoO and P205+SiO2+B203) which now have a combined lower limit of 83 mol% (25+30+28).  The instant specification as originally filed does not disclose, and does not enable one of ordinary skill in the 2O, CoO and P205+SiO2+B203 therefore, the amendment is considered to introduce new matter which is not enabled by the instant specification.   Further, it is unclear how one of ordinary skill in the art would include up to 60 mol% of a component when the lower limits of the other components amount to 83 mol%, therefore the instant claims are taken to be indefinite as currently recited (previously up to 60mol% CrO+FeO+MnO+NiO was possible because the lower limits of the other components totaled less than 40mol%). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri et al. (WO 2015/087734 A1, a copy of which is of record, using US Pub 2017/0005337 as an English equivalent).
In regard to claims 1, 2, 5, 10 and 11, Ikejiri et al. teach a sodium ion battery and a cathode (see title, positive electrode) including a positive electrode active material for a sodium-ion secondary battery, the positive electrode active material containing, overlapping mole percentages in terms of oxides (see general disclosure paragraphs [0009-0062]), such as in Example 1 where 40% Na2O, 20% FeO, 40% P2O5 are mixed (see paragraph [0067]) where Fe and Co are interchangeable (paragraph [0010]) and also containing an amorphous phase (paragraph [0009]) and a crystalline phase with crystals having a crystal form represented by a general formula NaxCoyP2O7 where 1.2≤x≤2.8 and 0.95≤y≤1.6 (paragraph [0012]) which overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 above).
In regard to the amendment, Ikejiri et al. fairly teach ranges which include composition such as Na1.4CoP2O7 (when M=Co, paragraphs [0032-33] - which is the composition of Example 3 of the instant specification, the prior art composition may be normalized to overlap Examples 1 and 2 as well) which has the claimed individual oxide component ratios.
In regard to claims 3 and 4, the crystals have at least one crystal structure selected from monoclinic, triclinic, orthorhombic, and tetragonal crystal structures and the crystals belong to at least one space group selected from P-1, P1, Cm, Pna21, and P21/n (paragraphs [0011-0016]).
In regard to claim 6, the prior art discloses a positive electrode material for a sodium-ion secondary battery further containing a conductive agent (paragraph [0064]).
In regard to claims 7 and 8, further including a sodium ion-conductive solid electrolyte such as beta-alumina or NASICON crystals (paragraph [0061]).
In regard to claim 9, the positive electrode material containing, in terms of % by mass, 10 to 90% the positive electrode active material for a sodium-ion secondary battery, 0 to 15% conductive agent, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saka et al. (US Pub 2011/0117415) teaches positive electrodes of various compositions and Barker et al. (US Pub 2015/0303474) teaches electrode materials including Na2CoP2O7 (paragraph [0079], abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723